DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions- Rejoinder
Claim 1 is allowable (see reasons in section 3 below).  The restriction requirement between groups I, II and III, as set forth in the Office action mailed on 07/21/2021, has been reconsidered in view of the allowability of claim to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 16-17 is withdrawn.  Claims 16-17, no longer withdrawn from consideration because the claims 16-17 requires all the limitations of the allowable claim 1.  However, claims 10-15, directed to groups I and II withdrawn from consideration because these claims do not require all the limitations of an allowable claim.  Claims 10-15 are cancelled by examiner’s amendment (See section 4 below).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Reasons for Allowance
Claims 1-9, 16-17 allowed for reasons cited below: 
Applicant arguments/ amendments filed 04/29/2022 has been considered and previous rejections have been withdrawn.  Specifically see page 8 regarding continuous wave vs linear argument.  In addition to the other prior art made of record, the references cited in the attached PTO 892 have also been considered as being relevant to the application.  However, examiner does not find any of the references of the record anticipating the amended independent claim 1 nor, find it obvious to modify references of record to show all limitations as recited in these.  Claims 2-9, 16-17 are allowed in view of their dependency to claim 1.  Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing the claims.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  8.07
This application is in condition for allowance except for the presence of claims 10-15 directed to non-elected groups without traverse.  Accordingly,
In the claims:
Claims 10-15 (cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793